MEMORANDUM**
Jerry Kumar appeals pro se the district court’s order dismissing his action for defamation and interference in business. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Dole Food Co. v. Watts, 303 F.3d 1104, 1108 (9th Cir.2002), and we affirm.
*869Because Kumar appears only to be challenging the district court’s denial of his motion for entry of default judgment against defendant Canada Stockwatch, he has waived the right to challenge any other rulings in the district court’s May 12, 2004 order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
The district court properly denied as moot Kumar’s request for entry of default against Canada Stockwatch. See Foster v. Carson, 347 F.3d 742, 745 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.